Opinion issued March 8, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00018-CR
                            ———————————
                IN RE ALBERT VINCENT THOMAS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Albert Vincent Thomas, has filed a petition for writ of mandamus

requesting that this Court compel the trial court to “Grant Writ of Habeas Corpus

action and to make a fair ruling on the Designation of Issues motion filed on Oct 19,

2015 as in reasonable amount of time.” * We deny the petition.



*
      The underlying case is State of Texas v. Albert Vincent Thomas, cause number
      1145134-B, in the 263rd District Court of Harris County, Texas, the Honorable Jim
      Wallace presiding.
                                 PER CURIUM

Panel consists of Justices Jennings, Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2